Citation Nr: 9921969	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-08  644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frozen feet.

2.  Entitlement to an effective date prior to January 23, 
1997, for service connection for arthritis due to trauma to 
the left knee.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1949 and from August 1951 to August 1953.  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
No. Little Rock, Arkansas.  In that decision, entitlement to 
service connection was granted for frozen feet residuals and 
arthritis due to trauma to the left knee.  

The veteran's representative has raised the issues of 
entitlement to service connection for skin cancer, a heart 
disorder, a hip disorder, and a lung disorder, as secondary 
to the veteran's service-connected frozen feet disorder.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of frozen feet is addressed in 
the remand portion of this decision.


FINDING OF FACT

The petition to reopen the claim for service connection for 
arthritis due to trauma to the left knee was received by the 
RO on January 23, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 1997, 
for service connection for arthritis due to trauma to the 
left knee have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The veteran contends that the effective date for arthritis 
due to trauma to his left knee should be from the date to 
reopen, alleged as 1989, and not from January 23, 1997, 
alleged as the last examination date.

In April 1957, the veteran submitted a claim of entitlement 
for service connection for a left knee injury.  The RO denied 
service connection for a left knee disorder in September 
1957; the veteran did not appeal.  In December 1961, the 
veteran petitioned to reopen his claim of entitlement to 
service connection for a left knee disorder.  The RO denied 
service connection for a left knee disorder in February 1962.  
The veteran submitted additional statements regarding his 
left knee injury in July 1962.  The RO, in a letter dated 
July 1962, notified the veteran that the evidence was a 
restatement of information previously furnished and evidence 
of inservice injury or aggravation was necessary to reopen 
his claim.  

In September 1964, the veteran submitted lay statements and a 
private doctor's report concerning his left knee.  The RO, in 
a rating decision dated October 14, 1964, continued the 
denial of service connection for a left knee disorder.  In 
correspondence received by the RO in October 1965, the 
veteran indicated that he was not notified of the time limit 
in which to file an appeal, and inquired as to his rights to 
appeal the October 1964 decision.  The RO replied that he was 
notified of his right to appeal and that the appeal period 
had expired.  

In August 1974, the veteran's representative then of record 
submitted a petition to reopen the claim for service 
connection for a left knee disorder.  The RO denied this 
claim in a rating decision dated September 1974 and the 
veteran did not appeal.  In May 1987, the veteran submitted a 
claim for service connection for a left knee disorder, to 
include arthritic changes.  The Board, in a February 1988 
decision, denied the veteran's claim of entitlement to 
service connection for a left knee disorder with arthritic 
changes. 

Although the veteran's representative contends otherwise, the 
Board finds that the veteran did not submit a petition to 
reopen a claim of entitlement to arthritis due to trauma to 
the left knee in 1989.  Rather, in August 1989, the veteran 
petitioned to reopen his claim for bilateral frostbite of the 
feet only.  

The veteran's petition to reopen his claim of entitlement to 
service connection for arthritis due to trauma to the left 
knee was received by the VA on January 23, 1997.  At that 
time, the veteran submitted medical reports, doctors' 
statements, and military records to support his claim.  The 
RO, in a rating decision dated October 1997, granted the 
veteran's claim of entitlement to service connection for 
arthritis due to trauma to the left knee.

The evidence of record shows that all previous petitions to 
reopen the veteran's claim of entitlement to service 
connection for arthritis due to trauma to the left knee were 
either unappealed by the veteran or denied by the Board.  The 
veteran did not submit a petition to reopen a claim for 
service connection for arthritis due to trauma to the left 
knee in 1989, as contended by his counsel.  Additionally, 
although the veteran's counsel states that the effective date 
of January 23, 1997, assigned by the RO is based on the date 
of a VA examination, the Board notes that the date of the VA 
examination referred to by the veteran's counsel was 
conducted in March 1997, not January 1997.  The petition to 
reopen a claim of entitlement to service connection for 
arthritis due to trauma of the left knee was received by the 
VA on January 23, 1997.  

The Board concludes that an effective date prior to January 
23, 1997, for entitlement to service connection for arthritis 
due to trauma, left knee, is not warranted in this case.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  As noted above, 
VA regulations governing effective dates for awards based on 
a claim reopened after final adjudication for service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Accordingly, the earliest effective date for 
entitlement to service connection for arthritis due to 
trauma, left knee, is the date of the veteran's claim, 
January 23, 1997. 


ORDER

The claim of entitlement to an effective date prior to 
January 23, 1997, is denied.


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim regarding the veteran's frozen 
feet on appeal is based on the assignment of initial ratings 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1996).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
Board notes that the diagnostic codes and provisions relating 
to cold injury residuals were revised in January 1998, and 
August 1998.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997), with 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 
62 Fed.Reg. 65207-65224 (Aug. 13, 1998).  Although the RO 
informed the veteran and his representative of the revised 
regulations as of January 1998, the veteran was not apprised 
of the previous regulations regarding his service-connected 
frozen feet residuals, nor was he apprised of the August 1998 
revisions.  Moreover, it does not appear that the veteran's 
service-connected cold injury residuals were rated under the 
criteria most favorable to his claim as required by Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991); see also VAOGCPREC 
11-97, at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet.App. 
384, 393-94 (1993).  As such, the RO should adjudicate the 
issue under the old and new regulations in order to afford 
the veteran due process.  If in rating the veteran's 
service-connected disorders, the RO finds that the revised 
regulations are most favorable to the veteran's claim, the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
(2), should be considered.

Accordingly, this issue is remanded to the RO for the 
following development:

1.  All pertinent VA and private medical 
treatment records subsequent to March 
1997, should be obtained and associated 
with the claims file. 

2.  The RO should readjudicate the 
veteran's claim on appeal with regard to 
his service-connected cold injury 
residuals, considering the holdings of 
Fenderson and Karnas.  Thereafter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case with the appropriate laws and 
regulations, to include the previous and 
revised criteria pertaining to residuals 
of cold injuries.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal as to 
this issue should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; 

however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

